DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pat. Pub. No. 2012/0170510) in view of Worral et al (US Pat. Pub. No. 2012/0307717).

Regarding claim 1, Kim et al discloses a method of transmitting and receiving, by a relay terminal, a signal in a wireless communication system, the method comprising: transmitting and receiving signals to and from an upper node through a backhaul link in a first period (paragraph 62 and fig. 8 discloses backhaul link at a time interval B); and transmitting and receiving signals to and from at least one lower node through an access link in a second period (paragraph 62 and fig. 8 discloses an access link in time interval A, C), wherein the first period includes a period in which signals may be transmitted to and received from the upper node and only a first specific signal may be transmitted to and received from the at least one lower node (paragraph 62 and fig. 8).
Kim et al fails to explicitly disclose wherein the second period includes a period in which signals may be transmitted to and received from the at least one lower node and only a second specific signal may be transmitted to and received from the upper node.  However, in the same field of endeavor, Worral et al discloses wherein the second period includes a period in which signals may be transmitted to and received from the at least one lower node and only a second specific signal may be transmitted to and received from the upper node (see at least abstract and claim 1).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Worral et al into the system of Kim et al for purpose of performing a random access procedure by a relay node; to reduce the interruption time on the access link while the relay node is to perform a random access procedure on the backhaul link.
Regarding claim 2, Kim et al discloses the relay terminal operates in different modes in the first period and the second period, respectively, and wherein the mode is an active mode or an inactive mode (paragraph 62 and fig. 8).
Regarding claim 3, Kim et al discloses the active mode is a mode in which signals may be transmitted and received, and the inactive mode is a mode in which signals may not be transmitted and received (paragraph 62 and fig. 8).
Regarding claim 17, Kim et al discloses a relay terminal transmitting and receiving signals in a wireless communication system, the relay terminal comprising: a transceiver transmitting and receiving a radio signal; a memory; and a processor connected to the transceiver and the memory, wherein the processor is configured to transmit and receive signals to and from an upper node through a backhaul link in a first period (paragraph 62 and fig. 8 discloses backhaul link at a time interval B), and transmit and receive signals to and from at least one lower node through an access link in a second period (paragraph 62 and fig. 8 discloses an access link in time interval A, C), wherein the first period includes a period in which signals may be transmitted to and received from the upper node and only a first specific signal may be transmitted to and received from the at least one lower node (paragraph 62 and fig. 8).
Kim et al fails to explicitly disclose wherein the second period includes a period in which signals may be transmitted to and received from the at least one lower node and only a second specific signal may be transmitted to and received from the upper node.  However, in the same field of endeavor, Worral et al discloses wherein the second period includes a period in which signals may be transmitted to and received from the at least one lower node and only a second specific signal may be transmitted to and received from the upper node (see at least abstract and claim 1).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Worral et al into the system of Kim et al for purpose of performing a random access procedure by a relay node; to reduce the interruption time on the access link while the relay node is to perform a random access procedure on the backhaul link.

Claims 4-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pat. Pub. No. 2012/0170510) in view of Worral et al (US Pat. Pub. No. 2012/0307717) and further in view of Uchiyama et al (US Pat. Pub. No. 2019/0320361).

Regarding claim 4, Kim et al and Worral fails to explicitly disclose wherein at least one of the backhaul link or the access link is a side link (SL).  However, in the same field of endeavor, Uchiyama et al discloses wherein at least one of the backhaul link or the access link is a side link (SL) (see at least paragraph 137).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Uchiyama et al into the system of Kim et al and Worral et al for purpose of a relay terminal to transmit and receive sidelink signals to and from the remote terminal.
Regarding claim 5, Worral et al discloses the first specific signal is a signal related to a random access channel (RACH) or a synchronization channel (SCH), and wherein the second specific signal is a signal related to a scheduling assignment channel (SACH) (see at least paragraph 92 and claim 11). Motivation is same as claim 1 above.
Regarding claim 6, Kim et al discloses at least one of a specific region of the first period or a specific region of the second period is assigned semi-statically (see at least paragraph 59).
Regarding claim 7, Kim et al discloses the upper node is a base station or another relay terminal (see at least paragraph 44).
Regarding claims 18-19, see above rejection of claims 4 and 5.
Allowable Subject Matter
Claims 8-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Kimura et al (US Pat. Pub. No. 2021/0058219) directed toward an access link and a backhaul link in a communication apparatus.
Kim et al (US Pat. Pub. No. 2016/0381666) directed toward transmitting and receiving signal in a wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642